Citation Nr: 0924951	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle disability.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle disability.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for a right heel disability.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left heel disability.  

5.  Entitlement to service connection for bipolar disorder.  

6.  Entitlement to service connection for degenerative joint 
disease. 

7.  Entitlement to service connection for hepatitis C.  

8.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1985, to 
May 10, 1985.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia that assigned initial 
ratings of 10 percent for left and right ankle disabilities 
and left and right heel disabilities.  The Board remanded 
these claims for further development in November 2000 and in 
August 2003.

The Board issued a decision in May 2006 that denied increased 
initial ratings for left and right ankle and heel 
disabilities.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which issued a Memorandum Decision in May 2008 that 
vacated the Board's decision and remanded the case to the 
Board.

Also on appeal are a July 2006 rating decision that denied 
service connection for bipolar disorder, degenerative joint 
disease and hepatitis C, and a February 2009 rating decision 
that denied service connection for fibromyalgia.
REMAND

In August 2003 the Board remanded the issues of entitlement 
to higher initial evaluations for the service-connected left 
and right ankle and heel disabilities for a VA examination.  
The Veteran underwent a VA examination in May 2004.  
Thereafter, the Court's Memorandum Decision in May 2008 held 
the VA examination had not substantially complied with the 
instructions of the Board's remand, and the Court vacated the 
Board's May 2006 decision due to the Board's cited failure 
under Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance).

The Board notes the Veteran was afforded a recent VA 
examination in March 2008 that has not been considered by 
either the Board or the Court.  Because the March 2008 
examination was not performed in response to the Board's 
earlier remand, and is not (and was not intended to be) 
compliant with the terms of that remand, the March 2008 
examination report is not adequate to cure the deficiencies 
identified by the Court, and another VA examination is 
required at this point.

In another matter, the Veteran submitted a substantive appeal 
in regard to the July 2006 rating decision that denied 
service connection for bipolar disorder, degenerative joint 
disease and hepatitis C.  The Veteran's VA Form 9 requested a 
hearing before the Board in Washington, D.C. but the cover 
letter from her attorney indicated a preference for a hearing 
at the RO either via videoconference or in person before a 
visiting Veterans Law Judge.  Because such hearings are 
scheduled by the RO, remand is required.

Finally, the file includes an March 2009 letter from the 
Veteran's attorney expressing disagreement on the Veteran's 
behalf with a February 2009 rating decision that denied 
service connection for fibromyalgia.  Remand is required at 
this point to enable the RO to issue a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (when 
the claimant has filed an NOD and there is no SOC on file for 
that issue, the Board must remand, not refer, the issue to 
the RO for issuance of an SOC).  

Review of the file also shows the Veteran has not been 
notified of the disability-rating and effective-date elements 
of a service connection claim as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  While the case is in 
remand status the RO should provide the appropriate VCAA 
notice and consequent assistance.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue to the Veteran 
and her representative a letter informing 
them of the elements required to 
establish entitlement to service 
connection compliant with Dingess, and 
should afford them an appropriate period 
in which to respond.

2.  The RO or the AMC should issue to the 
Veteran an SOC on the issue of 
entitlement to service connection for 
fibromyalgia, denied by the rating 
decision of February 2009.  They should 
be informed of the requirements to 
perfect an appeal with respect to this 
issue.  If the appellant perfects an 
appeal with respect to this issue, the RO 
should ensure that any indicated 
development is completed before the issue 
is certified for appellate consideration.

3.  The RO should undertake appropriate 
development to obtain any pertinent, 
outstanding records.

4.  Then, the Veteran should be afforded 
a VA examination by an appropriate 
orthopedic examiner to determine the 
current nature and severity of her 
service-connected bilateral heel and 
ankle disabilities that fully addresses 
the requirements of the Board's August 
2003 remand, as reiterated below.

The claims folders must be made available 
to and reviewed by the examiner.  

The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected disabilities of the ankles and 
heels in terms conforming to the rating 
schedule.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursions of motion, if 
any, accompanied by pain. To the extent 
possible, the examiner should assess the 
degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner. 
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups. If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of each 
disability on the Veteran's ability to 
work. The rationale for all opinions 
expressed should also be provided.

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

6.  In addition, if the benefits sought 
on appeal have not been granted to the 
appellant's satisfaction, the RO should 
determine whether the Veteran desires a 
videoconference hearing before the Board 
or a travel Board hearing and schedule 
her for the desired hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




